Title: From George Washington to Samuel Huntington, 6 January 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor 6th Jany 1781.
                        
                        Congress must have been long ere this, informed by General Wayne of the Mutiny of the Pennsylvania Troops on
                            the 1st instant, and I have no doubt but he has kept them regularly advised of what happened afterwards. I have heard
                            nothing particular from those troops, since they reached the neighbourhood of Somerset Court House, at which place they
                            shewed some signs of a better disposition than at first—The only favorable circumstance is, their not having attempted to
                            make a push for the Enemy. I should have immediately, upon the receipt of this alarming intelligence, have proceeded to
                            Morris Town and from thence to wherever the troops might be, had matters been in such a situation here, as to have
                            justified my leaving these important posts, without being well assured of the temper and affections of the Garrison, who
                            labor under nearly the same distresses, and have, in some degree, the same causes of complaint as the Pennsylvanian’s, and, more
                            especially, as the Officers had, a little time ago, acquainted me, that they had discovered some symptoms of a similar
                            intention. Luckily, however, no such disposition has yet appeared. But as the distresses of the troops for Flour and for some
                            species of Cloathing are great and they may only want some plausible pretext for breaking out, I am strongly advised by
                            the General Officers present, not to leave this place, particularly as the River is intirely free of Ice, and therefore
                            favorable for the enemy to take the advantage of such an event, should it unfortunately happen.
                        General Wayne—Colo. R. Butler and Colo. Stewart will keep with the Line, and as they are extremely popular
                            Officers, they will, I think, have every possible effect upon the Men. I wrote to Genl Wayne upon the subject of what
                            appeared to me the proper mode of conducting himself, and desired him to forward a Copy of my letter to Congress.I every
                            moment expect further intelligence from below, and should matters seem indispensably to require my presence, I will set
                            out. His Excellency Govr Clinton is here, and will remain in the neighbourhood, ready to call in his Militia, should there be
                            any defection in the Continental Troops.
                        I do myself the honor to inclose the Copy of a letter which I have written to the four Eastern States,
                            preparatory to the requisition, which I most earnestly intreat Congress may make upon them and the others for an advance of
                            pay and supplies, if the public funds are not in condition to furnish what is necessary for the purpose. Matters are now
                            come to a Crisis, and I should be wanting in duty to my Country, and unworthy of that confidence which Congress have been
                            pleased in so many instances to repose in me, were I to hesitate in giving it as my opinion, that altho’ the other troops,
                            who are more generally composed of natives, and may therefore have attachments of a stronger nature, may bear their
                            distresses somewhat longer than the Pennsylvanians, yet, that it will be dangerous to put their patience further to the
                            test. They may, for what I know, be only waiting to see the effects of the Pennsylvania insurrection—and it will be therefore
                            far better to meet them with a part of their just dues, than to put them to the necessity of demanding them in a manner
                            disreputable and prejudicial to the service and the Cause, and totally subversive of all military discipline.
                        I have received your Excellency’s favor of the 28th ulto and am exceedingly obliged by the very agreeable southern
                            intelligence which you have been pleased to communicate. I have the honor to be with the greatest Respect Yr Excellency’s Most Obt Servt

                    Go: Washington